t c memo united_states tax_court patricia g mcculley petitioner v commissioner of internal revenue respondent docket no filed date ronald w blasi tracey d mason and robert kiser for petitioner bonnie l cameron for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in petitioner's federal income taxes and additions to tax for the taxable years and as follows additions to tax_year deficiency sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure big_number big_number big_number dollar_figure big_number big_number percent of the interest due on the deficiency in tax after concessions by the parties the sole issue for decision is whether petitioner who failed to report embezzlement income is liable for additions to tax for fraud we hold she is not findings_of_fact some of the facts have been stipulated and with one exception are so found the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference petitioner resided in duluth georgia at the time of filing her petition in this case for the taxable years and petitioner timely filed federal_income_tax returns form sec_1040 as a head_of_household and as married_filing_jointly respectively on her tax returns for and petitioner reported total income of dollar_figure and dollar_figure respectively respondent determined deficiencies all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar unless otherwise indicated in february of petitioner married her second husband byron k griffith and the couple filed a joint_return for that year against petitioner of dollar_figure for and dollar_figure for in determining the deficiencies for the taxable years in issue respondent made adjustments for the following items unreported rental income embezzlement income and improper real_estate tax and mortgage interest deductions background petitioner was raised in a poor neighborhood in memphis tennessee in a low-income family at the age of she married her first husband charles edward mcculley mcculley the next year petitioner became pregnant and dropped out of high school petitioner's daughter and son were born in june of and july of respectively in october of petitioner and mcculley were divorced in petitioner completed the requirements for a general equivalency diploma ged the highest degree she has attained in petitioner took courses as a non-matriculated student at memphis state university for which she received an a a b and two failing grades petitioner has had no education or training in business or tax matters during the years in issue petitioner became involved in a relationship with byron kelly griffith griffith a man she married in griffith physically mentally and emotionally abused petitioner during their separation a neighbor once called police who arrested griffith when they caught him choking petitioner and beating her head against the garage wall petitioner divorced griffith in december of from june of through june of petitioner was employed by republic airlines republic in memphis tennessee petitioner was responsible for collecting liquor sales money from a safe at the memphis airport where flight attendants made cash deposits after landing in november of a month before petitioner's divorce from griffith was final he notified republic that petitioner had in the past embezzled funds republic did not press charges but did inform the internal_revenue_service irs thereafter in may of the criminal investigation department cid of the irs began auditing petitioner's tax returns for and in june of special agents robert johnson agent johnson or the agent and catherine parr went to petitioner's current work place agent johnson told petitioner that he was conducting a criminal investigation of her tax_liability and that he needed to question her regarding such matter petitioner agreed to meet with him to review her tax and bank records provided her attorney kemper durand durand was present thereafter agent johnson and durand spoke on several occasions regarding the investigation but johnson did not try again to speak with petitioner in july of the agent requested a power_of_attorney from durand on behalf of petitioner which he received the embezzlement had stopped years before in fact petitioner had left republic in good graces in week later on august agent johnson contacted durand to set up an appointment during their conversation durand made certain statements that agent johnson took as seeking a complete concession thereafter the agent decided to proceed on with his investigation without ever meeting face to face with either durand or petitioner the agent’s final report the report in which he recommended prosecuting petitioner for tax_evasion under sec_7201 was based primarily on statements made by petitioner's hostile and estranged husband as well as information supplied by people other than petitioner to establish her intent in failing to report the embezzled funds despite the report petitioner was not prosecuted under sec_7201 for tax_evasion on date she was indicted instead for the lesser offense of willfully filing a false tax_return for count one and count two in violation of sec_7206 petitioner entered into a negotiated plea plea in the united_states district_court for the northern district of georgia wherein she pleaded guilty to count one of the indictment count two was dismissed petitioner was sentenced to years’ probation hours of community service and was ordered to pay dollar_figure plus interest and penalties in restitution this amount appears to represent the deficiency plus then-accrued interest petitioner ha sec_4 although the parties stipulated without any explanation that the restitution was based on the deficiencies for the two years in issue we do not see how this is mathematically continued paid the full restitution amount and served all of the community hours required of her petitioner's probation was terminated early because she completed the terms of her probation in an exceptional manner opinion respondent pursuant to sec_6653 determined that petitioner is liable for additions to tax for fraud and interest thereon for failing to report embezzled income on her and tax returns petitioner admits that she embezzled money from her former employer and that she did not report the income she asserts however that she did not intend to evade taxes rather petitioner claims that she did not know that embezzlement income is taxable if petitioner prevails respondent is barred by the sec_6501 limitations_period from assessing and collecting any_tax and additions thereto from her for the years in issue respondent argues that petitioner's failure to report the embezzlement income in and her guilty plea under sec_7206 combined with withholding bank records from tax preparers and respondent and refusing to sign an amended_return reporting the embezzled funds establishes petitioner's requisite intent to commit fraud for the reasons discussed below we agree with petitioner continued possible we therefore disregard the stipulation as clearly erroneous under sec_6653 respondent has the burden of proving by clear_and_convincing evidence that there is an underpayment_of_tax and that some part of the underpayment was due to fraud see sec_7454 rule b respondent must show that petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes 80_tc_1111 where a taxpayer claims ignorance of the law or a good-faith belief that he was not violating any of the provisions of the tax laws the commissioner must negate that claim by clear_and_convincing evidence 498_us_192 see also 99_tc_202 for purposes of the sec_6653 interest computation respondent must also prove the portion of the underpayment attributable to fraud sec_6653 96_tc_858 affd 959_f2d_16 2d cir the existence of fraud is a question of fact to be resolved upon consideration of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud will never be presumed 55_tc_85 fraud may however be proved by circumstantial evidence because direct proof of the taxpayer's intent is rarely available rowlee v commissioner supra the taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 the intent to conceal or mislead may be inferred from a pattern of conduct see 317_us_492 guilty plea under sec_7206 a conviction5 under sec_7206 does not collaterally estop a taxpayer from denying fraud under sec_6653 84_tc_636 see also 683_f2d_1285 9th cir cox v commissioner tcmemo_1985_324 wheadon v commissioner tcmemo_1992_633 under sec_7206 it is a crime to willfully make and submit any return verified by a written declaration that is made under penalties of perjury which the taxpayer does not believe to a guilty plea is equivalent to a conviction after trial for the purpose of collateral_estoppel see eg 47_f3d_716 5th cir sec_7206 provides in relevant part any person who-- declaration under penalties of perjury-- willfully makes and subscribes any return statement or other document which contains or is verified by a written declaration that it is made under the penalties of perjury and which he does not believe to be true and correct as to every material matter shall be guilty of a felony and upon conviction thereof shall be fined not more than dollar_figure or imprisoned not more than years or both together with the costs of prosecution be true and correct as to every material matter the intent to evade taxes is not an element of the crime charged under sec_7206 wright v commissioner supra pincite see also 572_f2d_340 2d cir 484_f2d_670 7th cir 377_f2d_469 n 1st cir thus although petitioner’s conviction under sec_7206 may be some evidence of fraudulent intent it does not establish as a matter of law that she intended to evade taxes wright v commissioner supra badges_of_fraud a pattern of consistent underreporting of income especially when accompanied by other circumstances showing an intent to conceal justifies the inference of fraud see 348_us_121 the mere failure however to report income is not sufficient to establish fraud 301_f2d_484 5th cir affg tcmemo_1959_179 781_f2d_1566 11th cir affg t c memo fraud may not be found under circumstances which at the most create only suspicion 90_tc_1130 besides failure to report income other badges_of_fraud which may be taken into account include the making of false and inconsistent statements to revenue agents grosshandler v petitioner's plea did not specifically mention the embezzlement income commissioner 75_tc_1 the filing of false documents 79_tc_995 affd 748_f2d_331 6th cir understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of assets and failure to cooperate with tax authorities 796_f2d_303 9th cir affg tcmemo_1984_601 korecky v commissioner supra the taxpayer's education and sophistication are also relevant to the determination of fraud 175_f2d_500 2d cir affg 7_tc_245 99_tc_202 petitioner admits that she failed to report income of dollar_figure in and dollar_figure in accordingly pursuant to sec_6653 respondent has proven that an underpayment_of_tax exists for each of the years in issue thus we now must decide whether petitioner intended to conceal mislead or otherwise prevent the collection of such taxes rowlee v commissioner t c pincite and cases cited therein petitioner testified that she did not know until the irs investigation began that embezzlement income was taxable and at that point she cooperated fully with respondent respondent points to petitioner's failing to report the embezzlement income withholding bank records from tax preparers and respondent and refusing to sign an amended_return reporting the embezzled funds as evidence of attempts to conceal the problem with respondent’s scenario is that--except for the failure to report the embezzlement income--it is not supported by the facts first the evidence does not show that petitioner withheld any information from respondent or refused to cooperate in any way with respondent during the months agent johnson spent investigating petitioner he never interviewed her in an effort to establish her state of mind in failing to include the illegal income on her returns in fact agent johnson testified that on the only occasion when he met with petitioner she was pleasant cooperative and willing to review her tax and bank records with him if her attorney were present this was perfectly reasonable since agent johnson was conducting a criminal investigation durand petitioner's attorney did in fact speak with the agent on several occasions about the ongoing investigation and promptly provided a power_of_attorney when requested at trial agent johnson acknowledged that petitioner cooperated with the investigation and that he did not intend in his report to indicate otherwise it was agent johnson who severed all contact with petitioner after durand allegedly gave agent johnson the impression that he durand was looking for a letter from the irs forgiving someone for stealing money from the airlines from that point forward agent johnson made no further effort to schedule an appointment with petitioner even though she consistently expressed a willingness to meet at trial and in his report agent johnson indicated that petitioner withheld bank statements from the preparers of petitioner's and returns patricia montague montague and louis traylor traylor respectively however montague and traylor testified that they never asked petitioner for any bank records that she was cooperative and provided them with all of the tax information that they requested and that she did not in any way hinder them in preparing the returns moreover the evidence specifically rebuts respondent's claim that petitioner failed to furnish agent johnson with her bank records and that summonses had to be served on petitioner's banks to obtain them at trial agent johnson himself admitted that he never asked petitioner for any bank statements or for that matter any other documentary information relating to her tax_liability for the years in issue respondent’s case is based almost entirely on allegations made by griffith petitioner's ex-husband to agent johnnson however griffith was not a reliable source at the time he was interviewed griffith had a strong motive to lie he and the bias of witnesses giving contradictory evidence must be considered see 470_us_564 835_f2d_850 11th cir affg in part revg in part and remanding tcmemo_1986_303 ishijima v commissioner tcmemo_1994_353 griffith who was suffering from liver cancer did not testify at trial petitioner were in the midst of a fractious divorce apparently in an effort to hurt petitioner or at least to gain the upper hand griffith reported petitioner to the authorities griffith physically mentally and emotionally abused petitioner during the entire course of their relationship moreover griffith had other credibility issues in griffith a securities broker was fined and barred from the national association of securities dealers nasd for converting the funds of three different clients to his own use we also note that respondent afforded griffith innocent spouse protection for despite the fact that he co-signed the joint_return with full knowledge of the embezzled funds if the agent had spoken to petitioner he would have known that griffith knew petitioner was stealing before he married her that the stealing continued throughout their marriage and that griffith never asked petitioner to stop we also find misleading respondent's characterization of petitioner's refusal to sign an amended_return prepared by her ex-husband's accountant as further evidence of her intent to willfully evade her federal_income_tax for the years in issue it was griffith not agent johnson who asked petitioner to sign the amended_return at that time the couple was in the middle of a difficult divorce and her refusal to trust griffith was not unreasonable moreover griffith's accountant testified that he had prepared the amended_return exclusively on information supplied by griffith and that he had no contact with petitioner during the preparation process petitioner testified that her attorneys advised her not to sign the amended_return based on the testimony of petitioner the tax preparers and agent johnson himself we disagree with respondent's assertion that petitioner's failure to sign the amended_return shows her intent to evade taxes finally in addressing the other so-called badges_of_fraud we find that agent johnson's own testimony exonerates petitioner he testified that petitioner never denied receipt of the embezzled funds nor did she attempt to conceal the money from the irs she made no false entries on any book or records she did not backdate or postdate any documents she did not maintain two sets of books nor did she claim fictitious deductions she did not hide any bank accounts she did not maintain a safe deposit box or otherwise hoard any funds nor did she keep accounts under false names she did not make any false statements related to the preparation and examination of her and tax returns nor in any other way did she hinder the examination of those returns in addition we had an opportunity to closely observe petitioner's demeanor at trial she answered questions freely and without evasion and we found her testimony credible in light of the foregoing we find that respondent has not proven by clear_and_convincing evidence that petitioner engaged in conduct intended to conceal mislead or otherwise prevent the collection of her and taxes accordingly respondent is barred by the sec_6501 limitations_period from assessing a deficiency against petitioner for the years in issue to reflect the foregoing decision will be entered for petitioner
